DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species F and Species 2 in the reply filed on 10/6/2022 is acknowledged. Although Applicant indicates that claim 3 reads on the elected species, it does not appear to since the only radiographic indicator disclosed in the Specification that “include[s] a recess defined in the housing” is that of Fig 23. Accordingly, claims 3 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8, the comma should be replaced with the term “and” in order for the claim to read better.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 1, the term “the” in the phrase “the combination” should be replaced with the term “a” since this is the first time this feature has been recited in the claims.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On lines 1 and 2, the term “the” in each occurrence of the phrase “the number” should be replaced with the term “a” since this is the first time that these features have been recited in the claims.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  On lines 1-2 and 3, the term “radiopaque” should be removed from each occurrence of the phrase “the radiopaque indicia” since claim 1 refers to this feature as only “indicia”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, the recitation of “wherein the radiographic indicator indicates an orientation of the access port following implantation in a patient” is a method step. Since claim 2 is a device claim, this recitation renders the claim indefinite. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. It is suggested to amend claim 2 to replace the term “indicates” with the phrase “is configured to indicate”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Beasley et al. (PG PUB 2006/0224129).
Re claim 1, Beasley discloses an access port 10 (Fig 1B) designed for power injection (Para 14), comprising: a housing 12 (Fig 1B) defining a first reservoir 22A (fig 1A,1B) and a second reservoir 22B (Fig 1B,1C); a first septum 16A (Fig 1A) covering the first reservoir (as seen in Fig 1A);  a second septum 16B (Fig 1C) covering the second reservoir (as seen in Fig 1C); and a radiographic indicator 14A+14B (Fig 1A,1C; Para 58 discloses the cup portion 14 is formed of titanium or stainless steel, both of which are commonly known in the art as being radiopaque – see Col 3, Lines 55-60 of US Pat 6,287,293 to Jones et al., for example) including a first portion 14A (Fig 1A) and a second portion 14B (Fig 1C). Beasley discloses that the first septum has a first tactile identification feature 26 (Fig 1A; Para 57, “nipple”) and the second septum has a second tactile identification feature 28 (Fig 1C; Para 57, “concave portion”) where the first portion includes indicia corresponding to the first tactile identification feature and the second portion includes indicia corresponding to the second tactile identification feature (the “indicia” of each of the portions being the presence and shape of cup members 14A,14B themselves; each of these indicia “correspond” to their respective identification feature because they indicate where their respective identification feature is). This embodiment of Beasley does not disclose that the first and second tactile identification features each comprise a sub-pattern of protrusions.
However, Beasley discloses providing a septum 121 (Fig 9) with a tactile identification feature in the form of a sub-pattern of protrusions 130 (Fig 9) for the purpose of not only allowing the septum to be perceived by palpation (Para 63,65) like in the embodiment of Fig 1A-1C) but also to convey and correlate selected information of interest about the port (Para 62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig 1A-1C of Beasley to include each of the tactile identification features as a sub-pattern of protrusions, as taught by the embodiment of Fig 9 of Beasley, for the purpose of not only allowing a user to locate the septum by palpation (Para 63,65) but also conveying and correlating selected information of interest about the port (Para 62). The Examiner notes that since the sub-pattern of protrusions would replace the tactile features 26 and 28 on the septa 16A,16B, the first and second portions 14A,14B of the radiographic indicator would still correspond to the sub-patterns since they would still indicate where the sub-patterns are. 
Re claim 2, Beasley as modified in the rejection of claim 1 above discloses that the radiographic indicator indicates an orientation of the access port following implantation in a patient (each portion 14A,14B of the radiographic indicator 14A+14B is found at the bottom of the port and has a cup shape (as seen in Fig 1A,1C) – because of this placement and shape, the orientation of the port can be determined – for example, if two perfectly shaped circles are imaged, then a physician would know that the port is facing exactly upward or downward relative to the imaging equipment; or if only one cup shape is imaged, then a physician would know that one reservoir is closer to the imagining equipment and the second reservoir is directly behind the first reservoir).  
Re claim 4, Beasley as modified in the rejection of claim 1 above discloses that the combination of the first sub-pattern of protrusions and the second sub-pattern of protrusions defines a third sub-pattern of protrusions (since each sub-pattern defines a triangular shape (as seen in Fig 9; Para 65, “three protrusions” and “positioned substantially equidistantly from central axis 111”) and regardless as to the orientation of those triangular shapes, another sub-pattern would be made by the combination of all six protrusions; it is noted that the claim does not specify the shape of the “third sub-pattern” or define how many of the protrusions define it).
Re claim 5, Beasley as modified in the rejection of claim 1 above discloses that the first sub-pattern and the second sub-pattern identify triangular shapes (as seen in Fig 9; Para 65, “three protrusions” and “positioned substantially equidistantly from central axis 111”).  
Re claim 11, Beasley as modified in the rejection of claim 1 above discloses that the number of the first sub-pattern of protrusions is equal to the number of the second sub-pattern of protrusions (as set forth in the rejection of claim 1, each of the septa has been modified in the same manner to include the protrusions 130 of Fig 9).
Re claim 12, Beasley discloses that the number of the first sub-pattern of protrusions and the second sub-pattern of protrusions is three (as seen in Fig 9; Para 65, “three protrusions”).
Re claim 13, Beasley discloses that the three protrusions of the first sub-pattern of protrusions and the three protrusions of the second sub-pattern of protrusions each define a vertex of an imaginary triangle (as seen in Fig 9; Para 65, “three protrusions” and “positioned substantially equidistantly from central axis 111”).  
Re claim 14, Beasley as modified in the rejection of claim 1 above discloses that each of the sub-patterns comprises three protrusions arranged to define a vertex of an imaginary triangle (as seen in Fig 9; Para 65, “three protrusions” and “positioned substantially equidistantly from central axis 111”) and the protrusions of the sub-patterns can be arranged in any position (Para 65, “protrusions 130 may embody various selected positions”) but does not explicitly disclose that the sub-patterns are arranged so that one of the protrusions of the first sub-pattern and one of the protrusions of the second sub-pattern are positioned on a long axis of the access port.
However, Applicant’s own disclosure admits that “the […] position […] of the palpation features can be modified while residing within the scope of embodiments of the present invention” and “the foregoing examples are merely illustrative in nature” (Para 51) and does not provide any criticality to an arrangement where one of the protrusions of the first sub-pattern and one of the protrusions of the second sub-pattern are positioned on a long axis of the access port. Therefore, it would have been an obvious matter of design choice to modify Beasley to include sub-patterns such that each sub-pattern has a protrusion positioned on a long axis of the access port since applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this arrangement, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Beasley to include the sub-patterns such that each sub-pattern has a protrusion positioned on a long axis of the access port since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Re claim 15, Beasley as modified in the rejection of claim 1 above discloses that each of the sub-patterns define a vertex of an imaginary triangle (as seen in Fig 9; Para 65, “three protrusions” and “positioned substantially equidistantly from central axis 111”)  and that the protrusions of the sub-patterns can be arranged in any position (Para 65, “protrusions 130 may embody various selected positions”) but does not explicitly disclose that the imaginary triangle of the first sub-pattern is a mirror image of the imaginary triangle of the second sub-pattern.
However, Applicant’s own disclosure admits that “the […] position […] of the palpation features can be modified while residing within the scope of embodiments of the present invention” and “the foregoing examples are merely illustrative in nature” (Para 51) and does not provide any criticality to an arrangement where one of the protrusions of the first sub-pattern and one of the protrusions of the second sub-pattern are positioned on a long axis of the access port. Therefore, it would have been an obvious matter of design choice to modify Beasley to include sub-patterns such that the imaginary triangles of the sub-patterns are mirror images since applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this arrangement, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Beasley to include the sub-patterns such that the imaginary triangles of the sub-patterns are mirror images since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley et al. (PG PUB 2006/0224129) in view of Leonard (US Pat 5,360,407).
Re claim 16, Beasley discloses all the claimed features except a palpable ridge between the first septum and the second septum. Leonard, however, teaches an access port (as seen in Fig 11) comprising a housing 12+14 (Fig 11), two septa 16,18 (Fig 11) and a palpable ridge 24+25 (Fig 11) between the septa (as seen in Fig 11) for the purpose of indicating where the stem of the access port is (Col 8, Lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beasley to include a palpable ridge between the septa, as taught by Leonard, for the purpose of indicating where the stem 20 (Fig 1B of Beasley) of the access port is (Col 8, Lines 51-56).
Re claim 17, Beasley as modified by Leonard in the rejection of claim 16 above discloses all the claimed features except explicitly reciting that the palpable ridge has a height greater than a height of all of the first sub-pattern of protrusions and the second sub- pattern of protrusions. However, Applicant does not provide any criticality to the palpable ridge having a height greater than a height of all of the protrusions. Therefore, it would have been an obvious matter of design choice to modify Beasley/Leonard to include the palpable ridge such that it has a height greater than a height of all of the protrusions since applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this configuration, this particular configuration is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to include the palpable ridge such that it has a height greater than a height of the protrusions since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Claims 1, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton Jr et al. (US Pat 4,673,394) in view of Beasley et al. (PG PUB 2006/0224129) and Zinn et al. (PG PUB 2007/0233017).
Re claim 1, Fenton discloses an access port 1 (Fig 6, but with the retaining rings 4 of Fig 6A) designed for power injection (Fig 2), comprising: a housing 2+4 (Fig 6) defining a first reservoir (under left septum 3, Fig 6; Col 4, Lines 67-68) and a second reservoir (under right septum 3, Fig 6; Col 4, Lines 67-68); a first septum 3 (there are two septa shown in Fig 6, but it is the left septum 3 that is the “first septum”) covering the first reservoir (Col 5, Lines 12-17); a second septum 3 (there are two septa shown in Fig 6, but it is the right septum 3 that is the “second septum”) covering the second reservoir (Col 5, Lines 12-17). Fenton discloses that the first septum is identified by a first sub-pattern of protrusions 34 (Fig 6A; “bumps”, Col 5, Lines 3-7) and the second septum is identified by a second sub-pattern of protrusions 34 (Fig 6A; “bumps”, Col 5, Lines 3-7), wherein the sub-patterns are tactile features that can be easily felt through the skin to identify the reservoirs and code for the medications within each reservoir (Col 5, Lines 3-17); however, these protrusions are located on the housing, not on the septa as claimed Additionally, Fenton does not disclose a radiographic indicator including a first portion and a second portion, the first portion including indicia corresponding to the first sub-pattern, the second portion including indicia corresponding to the second sub-pattern.
Beasley, however, teaches an access port 50 (Fig 6) comprising a housing 60 (Fig 6), a reservoir 66 (Fig 6) and a septum 118 (Fig 6,32) with tactile features in the form of a sub-patterns of protrusions 140 (Fig 32), where the sub-pattern of protrusions taper between recess to form an undulating topography (Para 74; like how the protrusions 34 of Fenton undulate in Fig 6A) for the purpose of allowing a user to both locate the septum by palpation (Para 63,65) and convey and correlate selected information of interest about the port (Para 62). Since this is the same purpose of the sub-patterns of Fenton, both the arrangement of sub-patterns on the housing and the arrangement of sub-patterns on the septa achieve the same result and, thus, were art recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to modify Fenton to include the first and second sub-patterns on the first and second septa instead of on the housing since it has been held that substituting parts of an invention involves only routine skill in the art.  Beasley, however, does not teach a radiographic indicator including a first portion and a second portion, the first portion including indicia corresponding to the first sub-pattern, the second portion including indicia corresponding to the second sub-pattern.
Zinn, however, teaches an access port 10 (Fig 1) comprising a housing 12+28 (Fig 4), a first reservoir 22 (Fig 4; Para 5 states that “the port may optionally have more than one reservoir and associated septum”) covered by a first septum 14 (Fig 1,4; Para 5 states that “the port may optionally have more than one reservoir and associated septum”), a second reservoir (not shown but similar to 22 of Fig 4; Para 5 states that “the port may optionally have more than one reservoir and associated septum”) covered by a second septum (not shown but similar to 14 in Fig 4; Para 5 states that “the port may optionally have more than one reservoir and associated septum”), and a radiographic indicator 70 (Fig 8) including a first portion including indicia (the letters “CT”, Fig 8) corresponding to the first septum (as seen in Fig 10, the indicia “corresponds” to the center of the septum; Para 20) for the purpose of conveying information about the reservoir itself and allowing the access port to be located via X-ray imaging (Para 5,20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fenton/Beasley to include a radiographic indicator including a first portion with indicia 70 centered under the first reservoir and a second portion with indicia 70 centered under the second reservoir, as taught by Zinn, for the purpose of conveying information about the reservoir itself and allowing the access port to be located via X-ray imaging (Para 5,20). 
The Examiner notes that since Zinn discloses that the first portion 70 and the second portion 70 are located directly under the first and second reservoirs 22,22, respectively, such that the letters “CT” are at the center of the reservoir; therefore, the indicia “CT” would indicate the center of each sub-pattern and “correspond” to the first and second sub-patterns. 
Re claim 6, Fenton as modified by Beasley and Zinn in the rejection of claim 1 above discloses all the claimed features. Zinn further teaches that the radiographic indicator includes a letter "C" and a letter "T" (Fig 8; Para 20) for the purpose of indicating that the reservoir is rated for high pressure injection (Para 20). Therefore, it would have been obvious to one of ordinary skill in the art to include the radiographic indicator with the letters “C” and “T”, as taught by Zinn, for the purpose of indicating that the reservoir is rated for high pressure injection (Para 20).
Re claim 7, Fenton as modified by Beasley and Zinn in the rejection of claims 1 and 6 disclose all the claimed features. Zinn further teaches that the letters "C" and "T" are positioned on the access port such that when viewed on a radiographic image, the letters are in a non-reversed configuration (Para 20, “mirror-image orientation”) for the purpose of allowing them to be easily readable (Para 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the letters “C” and “T” so that, when viewed on a radiographic image, they are in a non-reversed configuration, as taught by Zinn, for the purpose of allowing them to be easily readable (Para 20).
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton Jr et al. (US Pat 4,673,394)/Beasley et al. (PG PUB 2006/0224129)/Zinn et al. (PG PUB 2007/0233017) in view of Leonard (US Pat 5,360,407).
Re claim 16, Fenton/Beasley/Zinn discloses all the claimed features except a palpable ridge between the first septum and the second septum. Leonard, however, teaches an access port (as seen in Fig 11) comprising a housing 12+14 (Fig 11), two septa 16,18 (Fig 11) and a palpable ridge 24+25 (Fig 11) between the septa (as seen in Fig 11) for the purpose of indicating where the stem of the access port is (Col 8, Lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fenton/Beasley/Zinn to include a palpable ridge between the septa, as taught by Leonard, for the purpose of indicating where the stem (upon which catheters 11 are attached, as seen in Fig 6 of Fenton) of the access port is (Col 8, Lines 51-56).
Re claim 17, Fenton/Beasley/Zinn as modified by Leonard in the rejection of claim 16 above discloses all the claimed features except explicitly reciting that the palpable ridge has a height greater than a height of all of the first sub-pattern of protrusions and the second sub- pattern of protrusions. However, Applicant does not provide any criticality to the palpable ridge having a height greater than a height of all of the protrusions. Therefore, it would have been an obvious matter of design choice to modify Fenton/Beasley/Zinn/Leonard to include the palpable ridge such that it has a height greater than a height of all of the protrusions since applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this configuration, this particular configuration is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to include the palpable ridge such that it has a height greater than a height of the protrusions since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Allowable Subject Matter
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of each of dependent claims 9 and 18 could not be found or was not suggested in the prior art of record in combination with the subject matter of independent claim 1. 
Claim 9 (upon which claim 10 depends) requires that each of the first and second portions of the radiographic indicator has an outer triangular shape. Beasley (cited above) discloses that each portion of the radiographic indicator is shaped like a cup and forms the bottom wall of the reservoir (Fig 1A,1C; Para 56); since the reservoirs of Beasley are circular, it would not have been obvious to provide the cup-shaped radiographic indicators with an outer triangular shape. Zinn (cited above) discloses that the radiographic indicator comprises only the letters “C” and “T” (Fig 8; Para 20); although Zinn includes other radiographic indicators 62,64, these each have an outer circular shape due to their indicating of the reservoir’s periphery and port’s periphery (as seen in Fig 10) and it would not have been obvious to provide the circular radiographic indicators with an outer triangular shape because of this. Additionally, an access port having a radiographic indicator with portions having an outer triangular shape could not be found elsewhere in the prior art of record.
Claim 18 (upon which claim 19 depends) requires that the first portion of the radiographic indicator indicates an access port producing entity and the second portion of the radiopaque indicia includes the letters “CT”. Although Zinn (cited above) teaches the radiopaque indicia including the letters “CT” (as seen in Fig 8; Para 20), Zinn does not disclose the radiopaque indicia also indicating an access port producing entity. Additionally, an access port having a radiographic indicator both including the letters “CT” and indicating an access port producing entity could not be found or was not suggested elsewhere in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783